United States Court of Appeals
                       For the First Circuit

No. 07-1651

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                           SEVERIN YELAUN,

                        Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court, issued on August 27, 2008, should be

amended as follows:

     On page 6, line 19, remove extra space after "context".

     On page 9, line 3, "counts 43-58," should be "counts 44-58,".

     On page 12, line 15, delete "were".